ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petitions for further review filed on behalf of the Minnesota Public Utilities Commission and Continental Telephone Company of Minnesota, Inc., be, and the same are, granted. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time will be entertained.
The briefs shall address only the following issues:
1. Did the Minnesota Public Utilities Commission have a duty to seek additional evidence through further hearings when the record evidence was insufficient to allow the Commission to determine whether Continental Telephone Company of Minnesota, Inc. was earning a double return on its cash unreserved account?
2. Did the Minnesota Public Utilities Commission erroneously set interim rates?
3. Was the Minnesota Public Utilities Commission’s refund order proper?